DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/09/2021 has been entered.  Applicant’s amendment to the Claims have overcome each and every 112b rejection set forth in the non-Final Office Action previously mailed on 9/09/2021.
The declaration under 37 CFR 1.132 filed 12/09/2021 is sufficient to overcome the rejection of claim 1 based upon Ueyama (US 6,699,549 B1) under 35 U.S.C. 103 for the reasons discussed below.  The rejection of the claim has been withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…wherein the polyamide composition (PC) comprises nylon-6/6,6 and polyamide oligomers and where it is possible to extract in the range from 5% to 25% by weight, based on the total weight of the polyamide composition (PC), of polyamide oligomers from the polyamide composition (PC) according to ISO 6427 : 2013”
meaning polyamide oligomers are extractable from the polyamide composition in the range above for processing into a polymer film in the method of claim 1.

i) providing the polyamide composition in molten form in a first extruder (extruder 1 in Figure 1), 
ii) extruding the polyamide composition through an annular die (2) to obtain a tube (parison 3) comprising the polyamide composition (col. 8, lines 30-34; the respective resins from the extruders are co-extruded through an annular die to from a tubular product), 
iii) cooling the tube in a water bath to a first temperature, which solidifies the polyamide composition to a first tubular film (water bath 4; col. 8, lines 37-43, the parison is then vertically pulled down into a water bath…cooled down to a temperature that is below the lowest one of the melting points of the principal resins, to 40°C or below), 
iv) heating the first tubular film to a second temperature to obtain a heated first tubular film (col. 8, lines 45-48; is introduced into a bath of warm water at, e.g. 80-95°C), 
v) blowing air into the heated first tubular film, which stretches the heated first tubular film widthwise, and where the heated first tubular film is cooled to a third temperature (T3) to obtain the polymer film (col. 8, lines 50-55; with fluid air introduced between pairs of pinch rollers, whereby the tubular film is biaxially stretched…while cooling the film with cool air at 10-20°C).  However, Ueyama does not discloses the polyamide comprises polyamide oligomers extractable in the range from 5% to 25% by weight, based on the total weight of the polyamide 
Another prior art, Schwitter (US 2009/0131569 A1), is referenced for disclosing polyamide compositions comprising nylon-6/6,6 (paragraph 0047) and polyamide oligomers (paragraphs 0023-0025,), wherein the polyamide oligomers improve processability and reduce the melt viscosity of the composition (paragraph 0020, 0042) for molding applications.  
	Applicant argues, see 07, neither Ueyama nor Schwitter, alone or in combination, discloses the polyamide composition comprises polyamide oligomers extractable in the claimed range of 5 to 25 wt%; Examiner agrees.  While Ueyama discloses the polyamide composition comprises nylon-6/6,6 , the disclosure makes no mention of extracting oligomers from the compositions, let alone the concentration of extractable oligomers.  Likewise, to address the Office’s inability to test/measure the prior art composition for extractable oligomers, specifically, according to ISO 6427:2013, Applicant has filed a declaration under 37 CFR 1.132 providing comparative test results for the polyamide compositions disclosed by Ueyama and relied on the Examiner.  The tests results show the extractable polyamide concentrations for Novamid 2430A1 and UBE Nylon 5034B (Table 1 of Ueyama; Ny-1 and Ny-2 nylon 6/66 copolymer) as 1.28 wt% according to ISO 6427:2013, which is outside the extractable polyamide oligomer concentration as required in the instant application.  As disclosed in the instant application, a method for producing a polymer film, comprising a polyamide composition of nylon-6/6,6 and extractable polyamide oligomers in the claimed range significantly increases tear resistance (Table 2 of the instant Specification) as well as provides better surface yield ratio and shrinkage behavior (Table 1 of the instant Specification).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/15/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715